          Case 2:21-cv-00186-SRB Document 19 Filed 03/17/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona, et al.,                           No. CV-21-00186-PHX-SRB
10                    Plaintiff,                         ORDER
11   v.
12   United States Department of Homeland
     Security, et al.,
13
                      Defendants.
14
15            Upon consideration of the Joint Motion for Scheduling Order, filed by Plaintiffs and

16   Defendants (Doc. 18), the Court rules as follows.
17            IT IS HEREBY ORDERED that:

18   1.       Defendants may have up to 24 pages for their Response to Plaintiffs’ Motion for

19   Preliminary Injunction.

20   2.       Defendants’ Response to the PI Motion is due by March 26, 2021.
21   3.       Plaintiffs’ Reply in support of the PI Motion is due by April 2, 2021.

22   6.       Oral Argument via telephone or in person is set for April 8, 2021 at 10:30 a.m. in

23   Courtroom 601. If any Counsel elect to appear by telephone please call (866) 390-1828;

24   Access code: 9667260 five minutes prior to the hearing. Counsel are advised that speaker

25   phones are not permitted.

26   ...
27   ...

28   ...
      Case 2:21-cv-00186-SRB Document 19 Filed 03/17/21 Page 2 of 2



 1         Plaintiffs’ request for discovery and production of the administrative records shall
 2   be addressed by separate Order.
 3
 4                Dated this 17th day of March, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
